Judgment, Supreme Court, Bronx County (John S. Moore, J.), rendered December 9, 2002, convicting defendant, after a nonjury trial, of manslaughter in the first degree, gang assault in the first degree, assault in the first degree and criminal possession of a weapon in the fourth degree, and sentencing him to three concurrent terms of 20 years, concurrent with a term of 1 year, unanimously affirmed.
The verdict was based on legally sufficient evidence and was not against the weight of the evidence. The manslaughter conviction was supported by evidence warranting the conclusion that defendant shared a community of purpose with a companion who stabbed the victim in the heart (see People v Allah, 71 NY2d 830 [1988]). At trial, defendant conceded his guilt of the assault counts, and his present challenges to those convictions are unpreserved and unavailing.
We perceive no basis for reducing the sentence. Concur— Mazzarelli, J.P., Saxe, Sullivan, Marlow and Gonzalez, JJ.